 In the Matter ofTJIEHARTFORDCOURAXT Co IPANY,EMPLOYERandHARTFORD PRINTINGPRESSMENAND ASSISTANTS' UNION No.83,AFFILIATED WITII PRINTING PRESSMEN&ASSISTANTS'UNION OFNORTHAMERICA, AFL, PETITIONERCase No. 1-R-3116.Decided Jammary 27, 1947141r.Cyril Coleman,of Hartford, Conn., andlllr.Frank Phillips,ofWorcester, Mass., for the Employer.Mr. Anthony J. DeAndrade.of Boston, Mass., for the Petitioner.Mr. 111artin Sacks,of comisel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing m this case was held at Hartford,Connecticut, on August 28 and November 25, 1940, before Thomas H.Ramsey, hearing officer.The' hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGSOF FACTI.TILE BUSINESS OF T11F EMMPLOY1:R'The Hartford Courant Conipan,v. a Connect lent corporation, is en-gaged in Hartford, Connecticut, in printing and. publishing a dailynewspaper known as the Hartford Coul alit. The Employer annuallypurchases, for use in its business, newsprint worth about $200,000,all of which represents shipments from outside the State.Of the netpaid circulation of the daily edit ion which amounts to 45,815 copies,approximately 3 percent represents sales outside the State. In addi-tion, of the approximately $950,000 derived annually by the Employerfrom the sale of advertising space, about 20 percent comes from ad-vertisers outside the State.The Employer also relies on the AssociatedPress and on news services of North American Newspaper Alliancefor 15 percent of its news; and it furnishes daily news to the Asso-'The naive of the Employer appears in the caption as amended at the hearing72N L R B,No.57292 THE HARTFORD COURANT COMPANY293ciated Press which distributes this news by wire throughout the UnitedStates and to some foreign countries.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate Init.We find that a. question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of all journeyman pressmen in theEmployer's pressroom including fly boys,2 the foreman, and the assist-ant foreman.The sole disagreement between the parties relates tothe fly boys whom the Employer would exclude from the unit on twogrounds; (1) that Petitioner is in effect, precluded from seeking toinclude these employees in the unit because it had, on August 18, 1944,entered into an agreement with the Employer for a consent electionsunder Board auspices In a unit of pressmen from which fly boys werespecifically excluded and (2) that no sufficient community of interestexists between these employees and the pressmen to warrant their in-clusion in the same unit.We find no merit in either ground. As to the first ground, therecord shows that the election held in the agreed unit did not resultin a certification or in any subsequent collective bargaining history.32Petitioneriefei sto these individuals as apprentices, while the Employee denies thepropriety of such it designation Although, as will appear heiem, the duties performedby these fly boys may warrant the nu' of the term "apprentice" the fact that these in-dividuals are not hued with the specific underetandmg that they are preparing to becomepressmen makes the term "apprentice" mappiopilateThe ten in "press room helper," usedby the Employer in applying for State work permits, best fits the lob performed by theseemployeesHowever, for puiposes of this decision, we shall icier to the individuals inissue asf1v hovedUnfair labor piactice chaiges involving alleeations of interference with the aforesaidelectionwhich ended mconclueively and a iefusal to bargain in the agreed unit werethereafter filed by the I'etitioneiIn this connection, the Employer points to the findingb,1the Tual Examiner in that proceeding that a unit consisting of "all employees of thePiess Room Department except for fiv boys" was appropriate lot the purposes of collectiveha,gainingHowever, we note that the Boaid thereafter dismissed the complaint in itsentirety 294DECISIONS OF NATIONALLABOR RELATIONS BOARDIt is well settled that a Petitioner is not, under such circumstances,prevented from thereafter petitioning the Board for a unit at vari-ance with the original unit.'As to the second ground, the record shows that the employee com-plement in the pressroom consists of 16 men,viz,12 journeymanpressmen, a foreman, an assistant foreman, and 2 fly boys. The flyboys are regularly employed -5 part-time workers of high school agewho work full shifts on Friday and Saturday nights during the schoolyear, and full shifts on 5 nights a week during summer vacations.They devote less than an hour to "cleaning up" and less than 3 hourson Friday night to "flying" the press. The balance of their workingtime is spent in performing, as part of the pressroom operation, suchjobs as knocking clown rolls, stripping cores, spindling up rolls,locking up rolls, pasting rolls, and carrying plates.It appears that the term "fly boy" is customarily used in the localityto designate those individuals in a newspaper plant whose chieffunctions are to remove and carry away newspapers from the "fly" ofthe press and to clean up the pressroom, and that an employee per-forming the duties required of the fly boys involved herein is knownin the printing trade as an "apprentice." Indeed, when the disptitedindividuals are absent from the plant, their work is done by journey-man pressmen, many of whom were originally employed as fly boysby the Employer.Although the fly boys' work week and degree ofskill differ from those of journeyman pressmen, the record showsthat fly boys, during most of their working time, are used interchange-ably with pressmen in the performance of the less skilled pressroomduties.Accordingly, inasmuch as fly boys and pressmen performmany similar duties under similar working conditions, we are of theopinion that both classifications have a substantial community of in-terest, and we shall include fly boys in the unit hereinafter established.We find, therefore, that all employees of the Employer's pressroom,including journeyman pressmen, fly boys, the foreman, and the assist-ant foreman, constitute a unit appropriate for the purposes of col-lective bargaining.,,DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Hartford Courant Coln-pany, Hartford, Connecticut, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days from'Cf.Matter of Endicott Johnson Corpoi ation,57 N. L. R. B. 1473,Matterof LouisMalina, etal , 66 N L R B 592.6Although the Employer adverts to the high turn-over figure of 13 flv boys between July1945 and June 1946,we note that the 2 individuals in issue have been employed sinceSeptember 1945 and June 1946, respectively6Matter of AS. Abell, 27 N. L R. B. 776 and 62 N. L. R. B. 1414. THE HARTFORD COURANT COMPANY295the date of this Direction, under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations 'Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to date of the election, to determine whether or not they desireto be represented by Hartford Printing Pressmen and Assistants'Union No. 83, affiliated with Printing Pressmen & Assistants' Unionof North America, AFL, for the purposes of collective bargaining.